DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 14 September 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the pad parts includes the second portion of the through electrode,” and claim 20 recites “the pad part further includes the substrate pad.”  The recited “pad parts” of claims 17 and 20 lack antecedent basis and, therefore, it is unclear and indefinite as to whether the recited “pad parts” of claim 17 and 20 are the same or different from the “plurality of pad parts” of claim 11.  For compact prosecution, “the pad parts” will be interpreted as the same as the “plurality of pad parts.”
Claims 18 and 19 are also rejected as they inherit the deficiencies of the claim 17 as identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13, 15-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (U.S. Pub. 2015/0295154) in view of Ooyabu et al. (U.S. Pub. 2012/0261699) in view of Akimoto et al. (U.S. Pub. 2011/0297998).
Claim 11:  Tu et al. discloses a light emitting device comprising:  
2a substrate (23; Fig. 3E, paragraph 47);  
3at least two light emitting cells (300, Fig. 3E, paragraph 46) disposed on the substrate (23);  
4a light shielding layer (290; Fig. 3E, paragraph 46) comprising an insulative material, disposed between the at least two light emitting cells (300), and having sopenings (openings between 290; Fig. 3E) each exposing one surface (upper surface of 300) of each of the light emitting cells (300); 
a plurality of pad parts (22 on upper surface of 23 and/or portions of 260’ and 262’ below 240 and 240a; Figs. 3E and 6A, paragraphs 45, 47 and 54) disposed between the substrate (23) and one of the light emitting cells (300); 
bonding parts (240 and/or 240a; Fig. 3E, paragraphs 45 and 47) filling the openings (openings between 300), and disposed between the light emitting cells (300) and the substrate (23); and 
through 2electrodes (260 and 262, and/or 260’ and 262’; Figs. 3E and 6A, paragraphs 45 and 54) comprising a first portion (upper portions of 260’ and 262’ within 240 and 240a; Fig. 6A) and a second portion (lower portions of 260’ and 262’ within 240 and 240a, and portions of 260’ and 262’ below 240 and 240a; Fig. 6A).
Tu et al. appears not to explicitly disclose a side surface of the light shielding layer is substantially flush with a side surface of one of the light emitting cells,
wherein the light shielding layer contacts side surfaces of at least two light emitting cells.
Ooyabu et al., however, discloses a side surface of the light shielding layer (4; Fig. 3(e), paragraph 168) is substantially flush with a side surface of one of the light emitting cells (3; Fig. 3(e), paragraph 168),
wherein the light shielding layer (4) contacts side surfaces of at least two light emitting cells (3).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tu et al. with the disclosure of Ooyabu et al. to have made the side surface of the light shielding layer is substantially flush with a side surface of one of the light emitting cells, wherein the light shielding layer contacts side surfaces of at least two light emitting cells in order to improve extraction efficiency of light (paragraph 11 and 12).
Tu et al. in view of Ooyabu et al. appears not to explicitly disclose wherein the plurality of pad parts extends outwardly away from the one of the light emitting cells, such that a portion of each of the pad parts does not overlap the one of the light emitting cells in a plan view,
wherein the light shielding layer covers the portion of each of the pad parts, 
wherein the light shielding layer 2contacts the substrate and is disposed between the bonding parts and the substrate,
at least a part of the second portion contacting the light shielding layer,
wherein the second portion extends to one surface of the light shielding layer facing the substrate, and
wherein the second portion extends 2into the light shielding.
Akimoto et al., however, discloses wherein the plurality of pad parts (21 and 22; Fig. 1, paragraph 16) extends outwardly away from the one of the light emitting cells (15; Fig. 1, paragraph 11), such that a portion (portions of 21 and 22 that extends beyond 15) of each of the pad parts (21 and 22) does not overlap the one of the light emitting cells (15) in a plan view, 
wherein the light shielding layer (18; Fig. 1, paragraph 15) covers the portion (portions of 21 and 22 that extends beyond 15) of each of the pad parts (21 and 22), 
wherein the light shielding layer (18) 2contacts the substrate (25; Fig. 1, paragraph 18) and is disposed between the bonding parts (14; Fig. 1, paragraph 15) and the substrate (25),
at least a part of the second portion (lower portions of 21 and 22 within 18, and portion of 21 and 22 below 18; Fig. 1, paragraphs 15 and 16) contacting the light shielding layer (18; Fig. 1, paragraph 15),
wherein the second portion (lower portions of 21 and 22 within 18, and portion of 21 and 22 below 18) extends to one surface (lower surface of 18) of the light shielding layer (18) facing the substrate (25; Fig. 1, paragraph 18), and
wherein the second portion (lower portions of 21 and 22 within 18, and portion of 21 and 22 below 18) extends 2into the light shielding layer (18).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tu et al. in view of Ooyabu et al. with the disclosure of Akimoto et al. to have made the plurality of pad parts extends outwardly away from the one of the light emitting cells, such that a portion of each of the pad parts does not overlap the one of the light emitting cells in a plan view, and
the light shielding layer covers the portion of each of the pad parts; 
and to have made the light shielding layer 2contact the substrate and disposed between the bonding parts and the substrate;
at least a part of the second portion contacting the light shielding layer,
wherein the second portion extends to one surface of the light shielding layer facing the substrate, and
wherein the second portion extends 2into the light shielding in order to protect the surrounding elements and to conduct current within the device
Claim 12:  Tu et al. in view of Ooyabu et al. in view of Akimoto et al. discloses the light emitting device according to claim 11, and further discloses wherein the light shielding layer (4) contacts side surfaces of at least two light emitting cells (3) (Fig. 3(e)) (Ooyabu et al., prima facie case of obviousness as stated above).
Claim 13:  Tu et al. in view of Ooyabu et al. Akimoto et al. discloses the light emitting device according to claim 11, wherein 6bonding parts (240 and/or 240a of Tu et al.) filling the openings (openings between 300 of Tu et al.), and disposed between the light emitting cells (300 of Tu et al.) and the substrate (23 of Tu et al.), and wherein the light shielding layer (18 of Akimoto et al.) 2contacts the substrate (25 of Akimoto et al.) and is disposed between the bonding parts (14 of Akimoto et al.) and the substrate (25 of Akimoto et al.) (prima facie case of obviousness as stated above).
Claim 15:  Tu et al. in view of Ooyabu et al. in view of Akimoto et al. discloses the light emitting device according to claim 11, and Tu et al. further discloses wherein each of the light emitting 2cells (300) comprises a first light emitting part (102; Figs. 3A and 3E, paragraph 44), a second light emitting part (104; Figs. 3A and 3E, paragraph 44), and a third light emitting part (106; Figs. 3A and 3E, paragraph 44) 3vertically stacked one over another; and a plurality of pads (107a and 107b; Figs. 3A and 3E, paragraph 44) electrically coupled with the first, second, 4and third light emitting parts (102, 104 and 106, respectively).
Claim 16:  Tu et al. in view of Ooyabu et al. in view of Akimoto et al. discloses the light emitting device according to claim 15 and comprising bonding parts (240 and/or 240a) filling the openings (openings between 300), and disposed between the light emitting cells (300) and the substrate (23); and Tu et al. further discloses comprising through 2electrodes (260 and 262, and/or 260’ and 262’; Figs. 3E and 6A, paragraphs 45 and 54) passing through the bonding parts (240 and/or 240a) and electrically coupled with the pads (107a and 107b) (Fig. 3E).
Claim 17:  Tu et al. in view of Ooyabu et al. in view of Akimoto et al. discloses the light emitting device according to claim 16, and Tu et al. further discloses wherein each of the through 2electrodes (260 and 262, and/or 260’ and 262’) comprises: 
the first portion (upper portions of 260’ and 262’ within 240 and 240a; Fig. 6A) disposed within each of the bonding parts (240 and/or 240a); and 
the second portion (lower portions of 260’ and 262’ within 240 and 240a, and portions of 260’ and 262’ below 240 and 240a; Fig. 6A) extending from the first portion (portions of 260’ and 262’ within 240 and 240a) onto a top surface (lower surface of 240 and/or 240a) of each of the bonding parts (240 and/or 240a). 
wherein the plurality of pad part (22 on upper surface of 23 and/or portions of 260’ and 262’ below 240 and 240a) includes the second portion (lower portions of 260’ and 262’ within 240 and 240a, and portions of 260’ and 262’ below 240 and 240a) of the through electrode (260 and 262, and/or 260’ and 262’).
Claim 18:  Tu et al. in view of Ooyabu et al. in view of Akimoto et al. discloses the light emitting device according to claim 17, and further discloses the second portion (lower portions of 21 and 22 within 18, and portion of 21 and 22 below 18) extends to one surface (lower surface of 18) of the light shielding layer (18) facing the substrate (25) (Fig. 1) (Akimoto et al., prima facie case of obviousness as stated above).
Claim 19:  Tu et al. in view of Ooyabu et al. in view of Akimoto et al. discloses the light emitting device according to claim 17, and further discloses the second portion (lower portions of 21 and 22 within 18, and portion of 21 and 22 below 18) extends 2into the light shielding layer (18) (Fig. 1) (Akimoto et al., prima facie case of obviousness as stated above).
Claim 20:  Tu et al. in view of Ooyabu et al. in view of Akimoto et al. discloses the light emitting device according to claim 17, and Tu et al. further discloses wherein the substrate (23) comprises a 2plurality of substrate pads (22 on the upper surface of 23; Figs. 3E and 6A, paragraph 47) disposed at positions corresponding to the second portions (lower portions of 260’ and 262’ within 240 and 240a, and portions of 260’ and 262’ below 240 and 240a) of the through electrodes (260’ and 262’) (Fig. 6A),
wherein the plurality of pad parts (22 on upper surface of 23 and/or portions of 260’ and 262’ below 240 and 240a) further includes the substrate pad (22 on the upper surface of 23).
Claim 22:  Tu et al. in view of Ooyabu et al. in view of Akimoto et al. discloses the light emitting device according to claim 11, and Tu et al. further discloses wherein one surface (upper surface of 300) of each of the at least two light emitting cells (300) facing away from the substrate (23) is coplanar with one surface (upper surface of 290) of the light shielding layer (290) facing away from the substrate (23) (Fig. 3E).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. in view of Ooyabu et al. in view of Akimoto et al. as applied to claim 11 above, and further in view of Lee et al. (U.S. Pub. 2014/0091329).
Claim 14:  Tu et al. in view of Ooyabu et al. further in view of Akimoto et al. discloses the light emitting device according to claim 11.
Tu et al. in view of Ooyabu et al. further in view of Akimoto et al. appear not to explicitly disclose a separation distance 2between two neighboring light emitting cells is about 8 to about 15 times a critical dimension of 3each of the light emitting cells.
Lee et al., however, discloses separation distance between two neighboring light emitting cells is a result affecting parameter because the greater the distance that separates adjacent LED dies, the more the overall color appearance will approach a white color, however, the greater the distance, the chip area becomes larger, which is costly, cumbersome, and inefficient (paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize Tu et al. in view of Ooyabu et al. in view of Akimoto et al. with the disclosure of Lee et al., for example by routine experimentation, the separation distance between two neighboring light emitting cells in order to achieve good white color appearance and still maintain a small enough chip package according to well-established patent law precedents (see M.P.E.P. § 2144.05).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. in view of Ooyabu et al. in view of Akimoto et al. as applied to claim 11 above, and further in view of Ulmer et al. (U.S. Pub. 2018/0145057).
Claim 21:  Tu et al. in view of Ooyabu et al. in view of Akimoto et al. discloses the light emitting device according to claim 11.
Tu et al. in view of Ooyabu et al. further in view of Akimoto et al. appear not to explicitly disclose the light shielding layer comprises at least one of a photoresist and a black matrix.
Ulmer et al., however, discloses photoresist is suitable material for a light shielding layer (paragraph 23).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tu et al. in view of Ooyabu et al. in view of Akimoto et al. with the disclosure of Ulmer et al. to have made the light shielding layer comprises a photoresist because the selection of a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).

Response to Arguments
Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive. 
Applicant contends to modify Tu et al. to have the light shielding layer substantially flush with a side surface of the light emitting cell, the dielectric layer 240a would be formed extremely thin and would increase manufacturing complexity.  Further, contending that the cited references do not suggest that the modification would improve extraction of light.
Examiner notes since the prior art references do not teach away from the dielectric layer 240a being thin nor away from increasing manufacturing, one of ordinary skill in the art would not have been discouraged from combing the references.  Further, Examiner notes that Ooyabu et al. discloses having the light shielding layer (4) contacting the side surfaces of the light emitting cells (3) improves extraction of light (paragraphs 11-13).
Applicant contends Tu et al. and Ooyabu et al., whether considered alone or in combination, fail to disclose or suggest a portion of each of the pad parts does not overlap the one of the light emitting cells in a plan view, and wherein the light shielding layer covers the portion of each of the pad parts.
Examiner notes that Akimoto et al. discloses a portion (portions of 21 and 22 that extends beyond 15) of each of the pad parts (21 and 22) does not overlap the one of the light emitting cells (15) in a plan view, and wherein the light shielding layer (18) covers the portion (portions of 21 and 22 that extends beyond 15) of each of the pad parts (21 and 22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815